Exhibit 10.94

 

Consulting Service Agreement

 

 

Parties of this agreement:

China United Insurance Service, Inc. (“Party A”)

FU-CHANG LI (“Party B”)

 

Whereas, Party A intends to obtain from Party B and Party B agrees to provide
Party A services as described below during the term of this Agreement. The
parties hereby agree the terms and conditions of this Agreement as follows:

 

1.The Agreement shall be effective on the date of December 7, 2016 hereof and
shall continue thereafter for 12 months. This Agreement may be renewed by both
parties at the end of this Agreement by signing new agreement hereinafter.

 

2.Party A agrees to pay Party B the service fees at NT$150,000 monthly (total
NT$1,800,000) based on the services provided by Party B pursuant to this
Agreement. The payment of 50% of annual service fees (NT$1,800,000) shall be
made by Party A within one month of the effective date of this Agreement, and
the other 50% shall be made within first week of the seventh month of the term
of this Agreement. The parties hereto agree that, the undisputed payment of
service fees hereunder shall be made by Party A to the bank account owned by
Party B as below.

 

3.Party B shall provide the following services to Party A:

A.Business plan requested by Party A.

B.Assessment of potential investors, including but not limited to valuation,
credit assessment and eligibility assessment.

C.Assist Party A to negotiate with potential investors about transactional
framework, as well as specific transactional conditions and seek to promote
cooperation between Party A and potential investors to reach an agreement.

D.Assist Party A and investors to reach a formal investment contract and related
legal documents prerequisite listed.

E.Assist Party A to promote the work of project (including, but not limited to,
the execution of a letter of intent, a formal agreement and other relevant legal
documents) until Party A and/or a third party designated by Party A with the
potential investors to complete the transaction.

 



 

 

 

4.

A.Party B shall obey Party A’s instructions with attentions as a bona fides
administrator, honesty and diligence, to execute and process all affairs.

B.Party B shall report the status of the transaction to Party A and release
relevant operation reports and future plans of operations at the meetings held
by Party A annually.

C.Party B agrees not to disclose to any third party any information it receives
from Party A identified orally or in writing as a trade secret or confidential
or proprietary information of Party A (hereinafter referred to as “Confidential
Information”) and other obligations as below:

(1)Party B shall not reproduce copy, photograph or otherwise retain all or part
of the Confidential Information.

(2)Party B hereto shall not use, employ or disclose any Confidential Information
received to any third party for any reason, whether orally, in writing, by
demonstration or otherwise.

(3)Party B shall not use the Confidential Information for his own or any third
party’s benefits.

(4)In the event that Party A has confidentiality obligation to any confidential
information has been obtained or will be obtained from a third party , Party B
shall bear the obligation of confidentiality and shall strictly observe the
above articles.

(5)Party B hereto agree that the confidentiality obligations provided in this
Article 4.3 hereof shall survive the termination of this Agreement.

(6)If any violations of this article, Party A may terminate this Agreement and
Party B shall also be responsible for all administrative, civil and criminal
liabilities.

 

5.Party A may terminate this Agreement without cause by giving one month written
or oral notice to Party B and the termination of this Agreement shall become
effective accordingly.

 

6.If Party B materially breaches any of the terms and conditions of this
Agreement, Party A may terminate this Agreement immediately and Party B shall
not be compensated by Party A.

 

7.During the performance of this Agreement, Party B intentionally or negligently
causes any damage to Party A, Party A may terminate this Agreement or take other
sanctions and Party B shall be held liable to indemnify Party A against and from
all losses arising there from.

 



 

 

 

8.The parties agree that Party A and Party B are independent from each other. In
no event shall Party B act as Party A’s agent, representative, entrustment,
employee, partner or other similar legal relationship.

 

9.Any matters not specified in this Agreement, the relevant laws and regulations
of Republic of China shall be applicable.

 

10.All disputes arising under or in connection with this Agreement shall be
submitted to and settled by the first instance of the District Courts of Taipei,
Taiwan, Republic of China.

 

11.This Agreement can be amended only by written instrument signed by duly
authorized representatives of both parties.

 

12.This Agreement is executed in duplicate, with each Party holding one
original.

 

 

Party A

 

For and on behalf of

Action Holdings Financial Limited (seal)

/s/Mao Yi-Hsiao

Authorized representative: Mao Yi-Hsiao

 

 

 

Party B

 

/s/Fu-Chang Li

 

Name : FU-CHANG LI

 

Address:

 



 

 

